Exhibit 10.4

 

EXECUTION VERSION

 

This TERM LOAN FORBEARANCE AGREEMENT (as may be amended, supplemented or
otherwise modified, this “Agreement”), dated as of July 1, 2019, is by and among
WEATHERFORD INTERNATIONAL LTD., a Bermuda exempted company (the “Borrower”),
WEATHERFORD INTERNATIONAL PLC, an Irish public limited company (“WIL-Ireland”),
the other subsidiaries of WIL-Ireland party hereto (collectively with the
Borrower and WIL-Ireland, the “Obligors”), the Lenders (as defined below) party
hereto and JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, WIL-Ireland, the lending and other financial institutions
from time to time party thereto as lenders (collectively, the “Lenders”), and
the Administrative Agent are parties to the Term Loan Agreement dated as of
May 4, 2016 (as amended by that certain Amendment No. 1 to Term Loan Agreement
dated as of July 19, 2016, by that certain Amendment No. 2 to Term Loan
Agreement dated as of April 17, 2017, by that certain Amendment No. 3 to Term
Loan Agreement dated as of August 16, 2018, and as further amended, supplemented
or otherwise modified prior to the date hereof, the “Credit Agreement”).

 

WHEREAS, pursuant to the Credit Agreement the Lenders have made certain loans to
the Borrower.

 

WHEREAS, each of the Obligors hereby acknowledges and agrees that as of the date
hereof certain Defaults and Events of Default have occurred under the Credit
Agreement and that after the date hereof certain Defaults and Events of Default
may occur under the Credit Agreement (such Defaults and Events of Default,
the “Specified Events of Default”).

 

WHEREAS, (i) as a result of the occurrence of the Specified Events of Default
under the Credit Agreement, the Administrative Agent and the Lenders are
entitled to exercise at any time their rights and remedies and to commence
enforcement, litigation and collection actions under the Credit Agreement, the
other Loan Documents and applicable law, including without limitation, to set
off funds, foreclose on liens, and to declare to be immediately due and payable
the principal amount of the Loans now outstanding, all accrued interest, fees
and the other obligations of the Obligors accrued under the Credit Agreement and
the other Loan Documents (such rights, remedies and actions, other than as
described in the following clause (ii), collectively, the “Enforcement
Actions”), in each case in accordance with the Loan Documents and applicable law
and (ii) as a result of one or more Specified Events of Default, the Loans and
other Obligations then outstanding shall automatically become due and payable.

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to forbear from taking any Enforcement Actions to afford the
Borrower and WIL-Ireland  (WIL-Ireland, together with the Borrower and
Weatherford International, LLC, a Delaware limited liability company, the
“Debtors”) an opportunity to pursue a financial restructuring in accordance with
the restructuring support agreement, dated as of May 10, 2019 (as amended,
supplemented or otherwise modified from time to time, subject to the terms
hereof, the “RSA”), with the holders of Existing Senior Notes (the
“Noteholders”) issued pursuant to the Existing Senior Notes Indentures.

 

WHEREAS, the Lenders hereto have agreed to such request, subject to the terms
and provisions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:

 

--------------------------------------------------------------------------------



 

SECTION 1.                            DEFINITIONS.  Unless otherwise defined
herein, capitalized terms are used herein as defined in the Credit Agreement and
the following terms shall have the following meanings:

 

(a)                                 “Bankruptcy Code” means chapter 11 of title
11 of the Unites Sates Code, 11 U.S.C. § § 101-1532 (as amended).

 

(b)                                 “Bankruptcy Court” means the United States
Bankruptcy Court for the Southern District of Texas.

 

(c)                                  “Chapter 11 Cases” means the
jointly-administered voluntary cases to be  commenced by the Debtors under
chapter 11 of the Bankruptcy Code in the Bankruptcy Court.

 

(d)                                 “DIP Financing” has the meaning specified in
the RSA as in effect on the date hereof, which shall not exceed $1.75 billion in
aggregate principal amount.

 

SECTION 2.                            ACKNOWLEDGEMENTS.

 

2.1                               Amount of Obligations.

 

Each Obligor acknowledges and agrees that (i) as of July 1, 2019, the Secured
Obligations included, without limitation, the amounts set forth on Schedule I
attached hereto on account of (A) the outstanding unpaid amount of principal of,
accrued and unpaid interest on, and fees and commissions related to, the Loans,
(B) the aggregate unpaid Banking Services Obligations, and (C) the aggregate
unpaid Swap Obligations (if any), and (ii) such Obligor is indebted to the
Credit Parties (or, to the extent applicable with respect to the Swap
Obligations and Banking Services Obligations, their Affiliates), to the extent
provided in the Collateral Documents, for such Secured Obligations and all other
Secured Obligations, without defense, counterclaim or offset of any kind (other
than the defense that Payment in Full has occurred), and such Obligor ratifies
and reaffirms the validity, enforceability and binding nature of all such
Secured Obligations to the extent provided in the Collateral Documents.

 

2.2                               Events of Default.  Each Obligor acknowledges
and agrees that (a)(i) Specified Events of Default exist, and will continue to
exist, after the Forbearance Effective Date (as defined below) and (b) absent
the agreement of the Credit Parties to forbear from taking Enforcement Actions
as provided in this Agreement, the occurrence of the Specified Events of Default
entitles one or more Credit Parties at any time to take one or more Enforcement
Actions.

 

2.3                               Guarantee and Collateral.  Each Obligor
ratifies and reaffirms the validity and enforceability (without defense,
counterclaim or offset of any kind (other than the defense that Payment in Full
has occurred)) of the Guarantees and Collateral granted in support of the
Secured Obligations by such Obligor to the Administrative Agent, for the benefit
of the Lenders, pursuant to the Guaranty Agreements and Collateral Documents to
which such Obligor is a party. Each Obligor acknowledges and agrees that all
such Guarantees and Collateral provided by such Obligor continue to guarantee
and support the Secured Obligations to the extent provided in the Guaranty
Agreements and Collateral Documents notwithstanding the occurrence of the
Forbearance Effective Date.

 

SECTION 3.                            FORBEARANCE.

 

3.1                               Forbearance Period.

 

(a)                                 Subject to the terms and conditions of this
Agreement, the Credit Parties shall forbear from taking any Enforcement Actions
as a result of the occurrence of the Specified Events

 

2

--------------------------------------------------------------------------------



 

of Default during the period from and including the Forbearance Effective Date
until, the Administrative Agent, on behalf of the Credit Parties, or at the
request of the Required Lenders provides a notice of termination to the Borrower
or any other Obligor after the earliest to occur of any of the following events
(each such event, a “Forbearance Termination Event”; the date of delivery of
such notice, the “Forbearance Termination Date”; and such period, the
“Forbearance Period”):

 

(i)                                     11:59 p.m. (New York City time) on the
date that is five Business Days after the commencement of the Chapter 11 Cases;

 

(ii)                                  11:59 p.m. (New York City time) on
July 15, 2019 if the Debtors have not commenced the Chapter 11 Cases;

 

(iii)                               The occurrence of a Default or Event of
Default under Section 9.01(a) of the Credit Agreement, whether or not
constituting a Specified Event of Default, if at that time the Debtors have not
commenced the Chapter 11 Cases;

 

(iv)                              The RSA (as in effect on the date hereof) is
either terminated or modified in a manner that is adverse to the Lenders;

 

(v)                                 (A) The interim order approving the DIP
Financing does not provide for authority to repay in full the Secured
Obligations as set forth in (iv) below or (B) the interim order of the
Bankruptcy Court approving the credit agreement governing the DIP Financing (the
“DIP Agreement”) is not reasonably satisfactory to the Required Lenders as to
the matters addressed in this Agreement or has been modified in a manner that is
materially adverse to the Lenders;

 

(vi)                              The Secured Obligations are not repaid
substantially concurrently with the date of the closing of the DIP Financing and
the initial draw thereunder;

 

(vii)                           The Bankruptcy Court enters an order converting
one or more of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy
Code or dismissing any of the Chapter 11 Cases;

 

(viii)                        The Bankruptcy Court enters an order appointing a
trustee, receiver, or examiner with expanded powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code in one or more of the Chapter
11 Cases;

 

(ix)                              Either (i) any Debtor files with the
Bankruptcy Court a motion, application, or adversary proceeding (or any Debtor
supports any such motion, application, or adversary proceeding filed or
commenced by any third party) (A) challenging the validity, enforceability,
scope or priority of, or seeking avoidance or subordination of, the claims of
any Credit Party or (B) asserting any other cause of action against any Credit
Party or (ii) the Bankruptcy Court enters an order providing relief against any
Credit Party with respect to any of the foregoing causes of action or
proceedings filed by any Debtor;

 

3

--------------------------------------------------------------------------------



 

(x)                                 Any insolvency proceeding against or in
respect of any Obligor that is not a Debtor;

 

(xi)                              Any representation or warranty made by any
Obligor in this Agreement proving to have been untrue or inaccurate in any
material respect (except to the extent qualified by materiality, in which case
such representation shall have been untrue or inaccurate in any respect) on or
as of the date made or deemed made, except where such representation or warranty
expressly relates to an earlier date, in which case such representation or
warranty shall have been untrue or inaccurate in any material respect (except to
the extent qualified by materiality, in which case such representation shall
have been untrue or inaccurate in any respect) as of such earlier date;

 

(xii)                           The failure of any Obligor to (A) pay any amount
required by Section 4.1 in accordance with such Section or (B) perform, as and
when required, any of its respective covenants or other obligations set forth in
this Agreement (it being understood that time is of the essence for each such
covenant and obligation), including without limitation, any provision of
Section 4 below and, in the case of clause (B), such failure shall remain
unremedied for 5 calendar days after the earlier to occur of (i) receipt by a
Principal Financial Officer of any Obligor of written notice of such failure
(given by the Administrative Agent or any Lender) and (ii) a Principal Financial
Officer of any Obligor otherwise becoming aware of such failure.

 

(b)                                 Notwithstanding anything to the contrary
contained herein or in any Loan Document, the Specified Events of Default
constitute actionable Defaults and Events of Default for the purpose of
triggering any and all limitations, restrictions or prohibitions on certain
actions that may be taken or omitted or otherwise acquiesced to by or on behalf
of any Obligor pursuant to the Credit Agreement or any other Loan Document,
including, without limitation, any and all limitations, restrictions or
prohibitions with respect to any distribution, advance or other payment directly
or indirectly from or for the benefit of any Obligor to any other Obligor, any
direct or indirect owner of an equity interest in any Obligor or any Affiliate
of any of the foregoing and any actions or inactions taken or omitted or
otherwise acquiesced to, by or on behalf of any Obligor in violation of such
provisions, in each case while any Default or Event of Default (including the
Specified Events of Default) exists, will constitute additional Events of
Default under the Credit Agreement and the other Loan Documents under this
Agreement; provided, however, prior to and only until the occurrence of a
Forbearance Termination Event (i)  a Specified Event of Default shall not
constitute an Event of Default for the purposes of Section 2.05(e) of the Credit
Agreement, and (ii) a Specified Event of Default shall not constitute a Default
or Event of Default for the purposes of Sections 7.09(d), 8.02(a) (without
giving effect to clause (D)(2) thereof), 8.02(c)(i), 8.05(d), 8.05(j),
8.06(f)(ii) and 8.08(k) of the Credit Agreement so long as (x) any transaction
sought to be consummated by the Obligors under such Sections shall be permitted
by the DIP Agreement (as amended, supplemented or otherwise modified from time
to time) and the Obligors shall otherwise comply with the terms of the Credit
Agreement in respect of such transactions.

 

3.2                               Limitation on Forbearance.  Each Obligor
acknowledges and agrees that, notwithstanding the agreement of the Credit
Parties to forbear from taking any Enforcement Actions during the Forbearance
Period in respect of the Specified Events of Default, (i) such forbearance shall
not constitute a waiver of the occurrence or the continuance of any Event of
Default (including the Specified

 

4

--------------------------------------------------------------------------------



 

Events of Default), and each such Event of Default which has occurred and is
otherwise still continuing shall continue to exist during and after the
Forbearance Effective Date, (ii) nothing contained in this Agreement shall be
construed to limit or affect the right of the Credit Parties to bring or
maintain during the Forbearance Period any action to enforce or interpret any
term or provision of this Agreement and (iii) nothing contained in this
Agreement shall be construed to limit or affect the right of the Credit Parties
to take protective actions in the Chapter 11 Cases, including to enforce the
terms of this Agreement and filing (x) responsive pleadings in respect of
actions taken or relief sought in the Chapter 11 Cases that is adverse to the
Credit Parties and (y) a proof of claim in the Chapter 11 Cases.

 

3.3                               Enforcement Actions After Forbearance Period. 
Each Obligor acknowledges and agrees that, on the Forbearance Termination Date,
the Forbearance Period shall automatically terminate and the agreement of the
Credit Parties to forbear from taking any Enforcement Actions in respect of the
Specified Events of Default shall immediately and automatically cease and be of
no further force or effect, and the Credit Parties shall be entitled to
immediately take any or all Enforcement Actions under (and in accordance with)
the Credit Agreement, the other Loan Documents and applicable law, all without
further notice or demand, in respect of the Specified Events of Default or any
other Event of Default then existing. The Credit Parties shall have no
obligation whatsoever to extend the maturity of the Credit Agreement, waive any
Events of Default, defer any payments, or, following the Forbearance Termination
Date, further forbear from exercising their rights and remedies.  The Debtors,
in their capacity as such, acknowledge and agree and shall not dispute that
after the commencement of the Chapter 11 Cases, the termination of this
Agreement and the giving of any notice hereunder shall not be a violation of the
automatic stay of section 362 of the Bankruptcy Code (and the Debtors hereby
waive, to the fullest extent permitted by law, the applicability of the
automatic stay to the taking of such action and, to the extent the Bankruptcy
Court determines that automatic stay applies to taking such action, the Debtors
consent to any relief that the Credit Parties requires to taking such action).

 

SECTION 4.                            AGREEMENTS.  To induce the Credit Parties
to enter into this Agreement, the Borrower agrees as follows:

 

4.1                               Payment of Fees and Expenses.  The Obligors
hereby agree to pay on the Forbearance Effective Date to the extent invoiced to
the Borrower at least two (2) Business Days prior thereto the reasonable and
documented out-of-pocket accrued expenses of the Administrative Agent,
including, without limitation, the reasonable and documented fees, charges and
disbursements of Simpson Thacher & Bartlett LLP, Sidley Austin LLP, one counsel
in each applicable jurisdiction and FTI Consulting, in each case, to the extent
such fees, charges and disbursements are related to this Agreement, the Loan
Documents or as otherwise provided in Section 11.03 of the Credit Agreement.

 

4.2                               Default Interest. Each of the Obligors hereby
agrees that on and after the Forbearance Termination Date until Payment in Full
interest on the outstanding Obligations shall accrue at the default rate
provided under Section 2.10(d) of the Credit Agreement at the Alternate Base
Rate or the Adjusted LIBO Rate, as applicable.

 

4.3                               No Obligation to Extend Credit. On and after
the date hereof, the Credit Parties have no obligation to make Loans.  On and
after the date hereof, any amounts repaid may not be reborrowed.

 

5

--------------------------------------------------------------------------------



 

SECTION 5.                            CONDITIONS PRECEDENT.

 

5.1                               Forbearance Effective Date. This Agreement
shall become effective (the “Forbearance Effective Date”) on the first date on
which all of the following conditions have been satisfied or waived by the
Administrative Agent and the Required Lenders:

 

(a)                                 Execution and Delivery.  The Administrative
Agent shall have received counterparts of this Agreement duly executed by
(a) the Borrower, WIL-Ireland and the other Guarantors and (b) the Required
Lenders.

 

(b)                                 DIP Budget.  The Administrative Agent shall
have received a projected statement of sources and uses of cash for the Debtors
and the North American DIP Guarantors on a consolidated basis, broken down by
weeks, for the succeeding 13 calendar weeks.

 

(c)                                  No Default.  Upon giving effect to this
Agreement, there shall be no Default or Event of Default (other than the
Specified Events of Default).

 

(d)                                 RSA Effectiveness. The RSA shall be in full
force and effect, and at least 66 and 2/3% of the Noteholders shall be bound
thereby.

 

(e)                                  Payment of Fees.  The Obligors shall have
paid such amounts required under Section 4.1.

 

(f)                                   Representations and Warranties.  As of the
Forbearance Effective Date, the representations and warranties contained in this
Agreement, the Credit Agreement and in each other Loan Document (other than with
respect to Specified Events of Default) shall be true and correct in all
material respects (or in any respect to the extent such representation or
warranty is qualified by materiality) on and as of the Forbearance Effective
Date as if made on and as of the Forbearance Effective Date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (or in any respect to the extent such
representation or warranty is qualified by materiality) on and as of such
earlier date.

 

SECTION 6.                            REPRESENTATIONS AND WARRANTIES.  In order
to induce the Credit Parties party hereto to enter into this Agreement, the
Obligors hereby represent and warrant to the Credit Parties that:

 

(a)                                 each Obligor is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement;

 

(b)                                 the representations and warranties of each
Obligor contained in the Credit Agreement and the other Loan Documents are true
and correct in all material respects on and as of the Forbearance Effective Date
(except with respect to the Specified Events of Default) as if made on and as of
the Forbearance Effective Date, except where such representations and warranties
expressly relate to an earlier date in which case such representations and
warranties were true and correct in all material respects as of such earlier
date;

 

(c)                                  the execution, delivery, and performance by
each Obligor of this Agreement, (i) have been duly authorized by all necessary
corporate, partnership or other proceedings on its part or on its behalf,
(ii) does not and will not violate any applicable law or regulation applicable
to such

 

6

--------------------------------------------------------------------------------



 

Obligor or the charter, limited liability company agreement, by-laws or other
organizational documents of such Obligor or any order of any Governmental
Authority, (iii) does not require any consent or approval of, registration or
filing with (other than any disclosure filing), or any other action by, any
Governmental Authority, except as have been made or obtained or made and are in
full force; and

 

(d)                                 this Agreement constitutes the legal, valid
and binding obligation of each Obligor, enforceable against such Obligor in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

SECTION 7.                            CONTINUING EFFECT.  The Credit Agreement
shall continue to be and shall remain in full force and effect in accordance
with its terms. Except as expressly provided herein, this Agreement (i) shall
not constitute an amendment, waiver or modification of any provision of the
Credit Agreement and (ii) shall not be construed as an amendment, waiver or
modification of any action on the part of the Borrower or the other Obligors
that would require an amendment, waiver or consent of the Credit Parties. This
Agreement is a Loan Document.

 

SECTION 8.                            CONSENT OF GUARANTORS.  Each of the
Guarantors hereby consents to this Agreement.

 

SECTION 9.                            RELEASE.  On and as of the Forbearance
Effective Date, each of the Obligors (on behalf of itself and its Affiliates)
and its successors-in-title, legal representatives and assignees and, to the
extent the same is claimed by right of, through or under any of the Obligors,
for its past, present and future employees, agents, representatives, officers,
directors, shareholders, and trustees (each, a “Releasing Party” and
collectively, the “Releasing Parties”), does hereby release and discharge, and
shall be deemed to have forever released and discharged, the Credit Parties, and
the Credit Parties’ respective successors-in-title, legal representatives and
assignees, past, present and future officers, directors, affiliates,
shareholders, trustees, agents, employees, consultants, experts, advisors,
attorneys and other professionals and all other persons and entities to whom any
of the foregoing would be liable if such persons or entities were found to be
liable to any Releasing Party, or any of them (collectively hereinafter the
“Lender Parties”), from any and all manner of action and actions, cause and
causes of action, claims, charges, demands, counterclaims, suits, debts, dues,
sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, damages, judgments, expenses, executions, liens,
claims of liens, claims of costs, penalties, attorneys’ fees, or any other
compensation, recovery or relief on account of any liability, obligation, demand
or cause of action of whatever nature, whether in law, equity or otherwise
(including, without limitation, any so called “lender liability” claims,
interest or other carrying costs, penalties, legal, accounting and other
professional fees and expenses and incidental, consequential and punitive
damages payable to third parties, or any claims arising under 11 U.S.C. §§
541-550 or any claims for avoidance or recovery under any other federal, state
or foreign law equivalent), whether known or unknown, fixed or contingent, joint
and/or several, secured or unsecured, due or not due, primary or secondary,
liquidated or unliquidated, contractual or tortious, direct, indirect, or
derivative, asserted or unasserted, foreseen or unforeseen, suspected or
unsuspected, now existing, heretofore existing or which may heretofore accrue
against any of the Lender Parties in their capacities as such under any of the
Loan Documents, whether held in a personal or representative capacity, solely to
the extent based on any act, fact, event or omission or other matter, cause or
thing occurring at or from any time prior to and including (but not after) the
date hereof in any way, directly or indirectly arising out of, connected with or
relating to any of this Agreement, the Loan Documents and the transactions
contemplated hereby or thereby, or any other agreements, certificates,
instruments and other documents and statements (whether written or oral) related
to any of the foregoing (each, a “Claim” and collectively, the “Claims”). Each
Releasing Party

 

7

--------------------------------------------------------------------------------



 

further stipulates and agrees with respect to all Claims, that it hereby waives,
to the fullest extent permitted by applicable law, any and all provisions,
rights, and benefits conferred by any applicable U.S. federal or state law, or
any principle of common law, that would otherwise limit a release or discharge
of any unknown Claims pursuant to this Section 9.

 

SECTION 10.                     GOVERNING LAW.  THIS AGREEMENT, AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 11.                     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

SECTION 12.                     SUCCESSORS AND ASSIGNS.  This Agreement shall be
binding upon and inure to the benefit of the Borrower, the Guarantors, and the
Credit Parties, and each of their respective successors and assigns, and shall
not inure to the benefit of any third parties.  The execution and delivery of
this Agreement by any Lender prior to the Forbearance Effective Date shall be
binding upon its successors and assigns and shall be effective as to any Loans
or Commitments assigned to it after such execution and delivery.

 

SECTION 13.                     NO THIRD PARTY BENEFICIARIES.  This Agreement is
made and entered into for the sole protection and benefit of the parties hereto
and no other person or entity shall have any right of action hereon, right to
claim any right or benefit from the terms contained herein, or be deemed a third
party beneficiary hereunder.

 

SECTION 14.                     REVIEW AND CONSTRUCTION OF DOCUMENTS.  Each
party hereto hereby acknowledges, and represents and warrants to the other
parties hereto, that:

 

(a)                                 it has had the opportunity to consult with
legal counsel of its own choice and has been afforded an opportunity to review
this Agreement with legal counsel;

 

(b)                                 it has carefully reviewed this Agreement and
fully understands all terms and provisions of this Agreement;

 

(c)                                  it has freely, voluntarily, knowingly, and
intelligently entered into this Agreement of its own free will and volition;

 

(d)                                 none of the Credit Parties have a fiduciary
relationship with any of the Obligors and the Obligors do not have a fiduciary
relationship with the Credit Parties, and the relationship between the Credit
Parties, on the one hand, and the Obligors, on the other hand, is solely that of
creditor and debtor; and

 

(e)                                  no joint venture exists among the Obligors
and the Credit Parties.

 

SECTION 15.                     Notices.  All notices and requests in connection
with this Agreement shall be given in accordance with  Section 11.02 of the
Credit Agreement.

 

SECTION 16.                     ENTIRE AGREEMENT; AMENDMENT.  THIS AGREEMENT
EMBODIES THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO REGARDING

 

8

--------------------------------------------------------------------------------



 

THE CREDIT PARTIES’ FORBEARANCE WITH RESPECT TO THEIR RIGHTS AND REMEDIES WHICH
MAY ARISE AS A RESULT OF THE SPECIFIED EVENTS OF DEFAULT AND SUPERSEDES ANY AND
ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSION OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS
AMONG THE PARTIES HERETO. The provisions of this Agreement may be amended or
waived only by an instrument in writing signed by the Borrower, the Lenders
constituting the Required Lenders and, to the extent required under
Section 11.01 of the Credit Agreement, and the Administrative Agent.

 

SECTION 17.                     SEVERABILITY.  Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining portions hereof or affecting
the validity or enforceability of such provision in any other jurisdiction.

 

SECTION 18.                     COUNTERPARTS.  This Agreement may be executed by
the parties hereto in any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  An executed signature page of this Agreement may be delivered by
facsimile transmission or electronic PDF of the relevant signature page hereof.

 

SECTION 19.                     FURTHER ASSURANCES.  The Obligors agree to
execute, acknowledge, deliver, file and record such further certificates,
instruments and documents, and to do all other acts and things, as may be
reasonably requested by the Administrative Agent and necessary or reasonably
advisable to carry out the intents and purposes of this Agreement.

 

SECTION 20.                     HEADINGS.  Section headings used in this
Agreement are for convenience of reference only, are not part of this Agreement
and are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.

 

 

[Signature Pages Follow]

 

9

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first written
above.

 

 

WEATHERFORD INTERNATIONAL LTD.

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Vice President

 

 

 

WEATHERFORD INTERNATIONAL PLC

 

 

 

 

By:

/s/ Valentin Mueller

 

 

Name:

Valentin Mueller

 

 

Title:

Vice President

 

 

 

WOFS ASSURANCE LIMITED

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------



 

 

AUSTRALIA GUARANTOR:

 

 

 

WEATHERFORD AUSTRALIA PTY LIMITED

 

 

 

 

By:

/s/ Antonino Gullotti

 

 

Name:

Antonino Gullotti

 

 

Title:

Director

 

 

 

 

By:

/s/ Robert De Gasperis

 

 

Name:

Robert De Gasperis

 

 

Title:

Director

 

--------------------------------------------------------------------------------



 

 

BERMUDA GUARANTORS:

 

 

 

KEY INTERNATIONAL DRILLING COMPANY LIMITED

 

 

 

By:

/s/ Andrew Gold

 

 

Name:

Andrew Gold

 

 

Title:

President

 

 

 

SABRE DRILLING LTD.

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Vice President

 

 

 

WEATHERFORD BERMUDA HOLDINGS LTD.

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Vice President

 

 

 

 

WEATHERFORD INTERNATIONAL HOLDING (BERMUDA) LTD.

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Vice President

 

 

 

WEATHERFORD PANGAEA HOLDINGS LTD.

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Vice President

 

 

 

WEATHERFORD SERVICES, LTD.

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Director

 

 

 

WEATHERFORD HOLDINGS (BERMUDA) LTD.

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------



 

 

BVI GUARANTORS:

 

 

 

WEATHERFORD COLOMBIA LIMITED

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Vice President

 

 

 

WEATHERFORD DRILLING INTERNATIONAL (BVI) LTD.

 

 

 

 

By:

/s/ Tan Kah Huan

 

 

Name:

Tan Kah Huan

 

 

Title:

Director

 

 

 

WEATHERFORD DRILLING INTERNATIONAL HOLDINGS (BVI) LTD.

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Vice President

 

 

 

WEATHERFORD HOLDINGS (BVI) LTD.

 

 

 

 

By:

/s/ Tan Kah Huan

 

 

Name:

Tan Kah Huan

 

 

Title:

Director

 

 

 

WEATHERFORD OIL TOOL MIDDLE EAST LIMITED

 

 

 

By:

/s/ Tan Kah Huan

 

 

Name:

Tan Kah Huan

 

 

Title:

Director

 

--------------------------------------------------------------------------------



 

 

CANADA GUARANTORS:

 

 

 

WEATHERFORD CANADA LTD.

 

 

 

 

By:

/s/ J. David Reed

 

 

Name:

J. David Reed

 

 

Title:

Director & Vice President

 

 

 

WEATHERFORD (NOVA SCOTIA) ULC

 

 

 

 

By:

/s/ J. David Reed

 

 

Name:

J. David Reed

 

 

Title:

Director & Vice President

 

--------------------------------------------------------------------------------



 

 

ENGLAND GUARANTORS:

 

 

 

WEATHERFORD EURASIA LIMITED

 

 

 

By:

/s/ Richard Strachan

 

 

Name:

Richard Strachan

 

 

Title:

Director

 

 

 

WEATHERFORD U.K. LIMITED

 

 

 

By:

/s/ Richard Strachan

 

 

Name:

Richard Strachan

 

 

Title:

Director

 

--------------------------------------------------------------------------------



 

 

LUXEMBOURG GUARANTORS:

 

 

 

WEATHERFORD EUROPEAN HOLDINGS
(LUXEMBOURG) S.À R.L.

 

 

 

By:

/s/ Mathias Neuenschwander

 

 

Name:

Mathias Neuenschwander

 

 

Title:

Manager A

 

 

 

WEATHERFORD INTERNATIONAL
(LUXEMBOURG) HOLDINGS S.À R.L.

 

 

 

By:

/s/ Mathisas Neuenschwander

 

 

Name:

Mathisas Neuenschwander

 

 

Title:

Manager A

 

--------------------------------------------------------------------------------



 

 

NETHERLANDS GUARANTOR:

 

 

 

WEATHERFORD NETHERLANDS B.V.

 

 

 

By:

/s/ August Willem Versteeg

 

 

Name:

August Willem Versteeg

 

 

Title:

Director

 

--------------------------------------------------------------------------------



 

 

NORWAY GUARANTOR:

 

 

 

WEATHERFORD NORGE AS

 

 

 

By:

/s/ Geir Egil Moller Olsen

 

 

Name:

Geir Egil Moller Olsen

 

 

Title:

Director

 

--------------------------------------------------------------------------------



 

 

PANAMA GUARANTOR:

 

 

 

WEATHERFORD SERVICES S. DE R.L.

 

 

 

By:

/s/ Mohammed Dadhiwala

 

 

Name:

Mohammed Dadhiwala

 

 

Title:

Administrator

 

--------------------------------------------------------------------------------



 

 

SWITZERLAND GUARANTOR:

 

 

 

WEATHERFORD MANAGEMENT COMPANY
SWITZERLAND SARL

 

 

 

By:

/s/ Valentin Mueller

 

 

Name:

Valentin Mueller

 

 

Title:

Managing Officer

 

 

 

WEATHERFORD PRODUCTS GMBH

 

 

 

By:

/s/ Andrzej Puchala

 

 

Name:

Andrzej Puchala

 

 

Title:

Managing Officer

 

 

 

WEATHERFORD SWITZERLAND TRADING AND DEVELOPMENT GMBH

 

 

 

By:

/s/ Phillip Andermatt

 

 

Name:

Phillip Andermatt

 

 

Title:

Managing Officer

 

 

 

WEATHERFORD WORLDWIDE HOLDINGS GMBH

 

 

 

By:

/s/ Valentin Mueller

 

 

Name:

Valentin Mueller

 

 

Title:

Managing Officer

 

 

 

WOFS INTERNATIONAL FINANCE GMBH

 

 

 

By:

/s/ Andrzej Puchala

 

 

Name:

Andrzej Puchala

 

 

Title:

Managing Officer

 

 

 

WOFS SWISS FINANCE GMBH

 

 

 

By:

/s/ Ariana Cabariu-Truong

 

 

Name:

Ariana Cabariu-Truong

 

 

Title:

Managing Officer

 

 

 

WEATHERFORD HOLDINGS (SWITZERLAND) GMBH

 

 

 

By:

/s/ Valentin Mueller

 

 

Name:

Valentin Mueller

 

 

Title:

Managing Officer

 

--------------------------------------------------------------------------------



 

 

LOUISIANA GUARANTOR:

 

 

 

WEATHERFORD U.S., L.P.

 

 

 

By:

/s/ Christine M. Morrison

 

 

Name:

Christine M. Morrison

 

 

Title:

Vice President & Secretary

 

--------------------------------------------------------------------------------



 

 

DELAWARE GUARANTORS:

 

 

 

PD HOLDINGS (USA), L.P.

 

PRECISION ENERGY SERVICES, INC.

 

WEATHERFORD ARTIFICIAL LIFT SYSTEMS, LLC

 

WEATHERFORD INVESTMENT INC.

 

WEATHERFORD INTERNATIONAL, LLC

 

WEATHERFORD HOLDINGS U.S. LLC

 

WEATHERFORD/LAMB, INC.

 

WEATHERFORD U.S. HOLDINGS, L.L.C.

 

WEUS HOLDING, LLC

 

 

 

By:

/s/ Christine M. Morrison

 

 

Name:

Christine M. Morrison

 

 

Title:

Vice President & Secretary

 

--------------------------------------------------------------------------------



 

 

CALIFORNIA GUARANTOR:

 

 

 

VISUAL SYSTEMS, INC.

 

 

 

By:

/s/ Christine M. Morrison

 

 

Name:

Christine M. Morrison

 

 

Title:

Director

 

--------------------------------------------------------------------------------



 

 

TEXAS GUARANTOR:

 

 

 

PRECISION OILFIELD SERVICES, LLP,

 

 

 

By:

/s/ Christine M. Morrison

 

 

Name:

Christine M. Morrison

 

 

Title:

Vice President & Secretary

 

--------------------------------------------------------------------------------



 

 

[Lender Signatures]

 

--------------------------------------------------------------------------------



 

Schedule I

 

AMOUNT OF SECURED OBLIGATIONS

 

Loans- Principal

 

$

297,500,000.00

 

Loans- Interest

 

$

38,922.92

 

Total Amount

 

$

297,538,922.92

2

 

--------------------------------------------------------------------------------

2Plus potential Banking Services Obligations.

 

--------------------------------------------------------------------------------